Citation Nr: 0504764	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-29 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for bilateral knee 
conditions.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1988 to 
October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC, 
which denied service connection for bilateral knee 
conditions.  A Notice of Disagreement was received in April 
2003.  A Statement of the Case was issued in June 2003.  A 
timely appeal was received in October 2003.  The Board notes 
that this appeal was certified by the RO in Pittsburgh, 
Pennsylvania, to where the file had been transferred 
subsequent to the perfection of this appeal.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
complained of or was diagnosed to have an injury to or 
disease of his knees in service.

2.  There is no competent evidence linking any knee disorder 
to service or to any service connected disability.  

3.  Service connected disability has not aggravated any 
current knee disability.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral knee conditions were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.385 (2004).

2.  The veteran's bilateral knee conditions are not secondary 
to any of his service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310  
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in June 2002, prior 
to the initial AOJ decision.  Subsequent notice was sent to 
the veteran in November 2002.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  18 Vet. App. at 120-121.

The above-mentioned letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate his claims.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  In the November 2002 letter, the 
veteran was specifically told to submit copies of any or all 
records he has to support his claim.  Finally the letters 
advised him what information and evidence would be obtained 
by VA, namely records, like medical records, employment 
records, and records from other Federal agencies.  The 
Statement of the Case also notified the veteran of the 
information and evidence needed to substantiate the claims. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  No VA 
treatment records were identified.  The RO requested private 
treatment records identified by the veteran but received no 
response.  To the extent he has alleged the existence of 
other medical records, he has been asked to complete releases 
for all private medical providers but he has not done so.  He 
has also been told to submit copies of his treatment records, 
and he has not done so.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's 
claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  
The veteran underwent a VA examination in January 2003.

Thus, the Board finds that VA has satisfied its duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The veteran's 
bilateral knee conditions are not enumerated as a presumptive 
condition.  38 U.S.C.A. §§ 1101, 1112, 1113;  38 C.F.R. §§ 
3.307, 3.309(a).   

Finally, service connection may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In analyzing the veteran's claim, the Board must first 
consider whether the veteran has a current disability.  In 
January 2003, the veteran underwent a VA examination.  After 
examination, the veteran was diagnosed to have medial 
collateral ligament instability, right knee, associated with 
patello-femoral pain syndrome; and patello-femoral pain 
syndrome, left knee.  The Board, thus, finds that the veteran 
has a current disability in both knees.

A review of the veteran's service medical records, which 
appear complete, discloses no complaints relating to the 
knees, contrary to what the veteran has contended.  These 
service medical records do contain numerous complaints 
related to the feet, ankle and back, (and service connection 
has been established for ankle and back disorders, as well as 
for hypertension and a kidney related disorder) but no knee 
complaints.  The earliest record reflecting any knee 
complaints is dated in 2003, 6 years after service when, as 
indicated above, the veteran was diagnosed to have right knee 
medial collateral ligament instability, associated with 
patello-femoral pain syndrome; and left knee patello-femoral 
pain syndrome.  This record does not include any opinion 
linking the veteran's current knee disability to service or 
in any way to his service connected disabilities.  

Given the absence of evidence of knee complaints in the 
service medical records, the earliest post service record of 
knee problems many years after service, and the absence of 
competent evidence linking current disability to service or 
to service connected disability, the greater weight of the 
evidence is against the conclusion that the criteria to 
establish service connection are met.  Accordingly, service 
connection for bilateral knee disability is denied.  

In reaching this decision, the Board observes the veteran was 
asked to provide information to identify any medical 
providers he has seen for his knee conditions.  He only 
identified one private physician, whom the records show 
treated him for his hypertension.  

As the preponderance of the evidence is against the veteran, 
his appeal is denied.


ORDER

Entitlement to service connection for bilateral knee 
conditions is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


